Title: To Benjamin Franklin from Peter Collinson, 22 February 1751
From: Collinson, Peter
To: Franklin, Benjamin



My Dear Friend
Londn Feby 22d. 1750/1
On the other Side is the Account of the Books I now send. I next must thank thee for thine of the 27: Sepr. with our Friend  Kalms observations which are very acceptable to the Curious Here. I was in hopes to send thy Work which is all printed but the Engraveing is not so may Expect it soone. Thee art under great obligations to Docr. Fothergill who has annexed a pretty preface giving some account of the Work. Thy Last pappers and Errata came time Enough to be Inserted. There is another letter of thine in the Docrs. hands that requires Some notice but I am so much Engaged I can only add I am with much Esteem thy Sincere friend
P Collinson


Lond feby 20th 1750/1
Books &c. By Budden being Directed for thy Self and packed per Mr. Neve with Mr. Neats Goods

  
    
    £
    
    
  
  
Magazene for 8br: 9br: 10br: Supplement Januy
–:
7:
6


Doc Knights Book
–:
3:
–


Histy of Madeira
–:
1:
6


Oeconomy of Human Life

1:
–


Halifax, Charactr K: Ch: IId &c.

2:
6


Memoirs of Herculianum

1:
–


Milton Vindicated
–:
1:
6


Lauder Lettr of Recantation
–:
–:
6


History of Moravians
–:
  –:
  4



£–:
18:
10


  By Capt: Richey Shall Send 4 Transactions 
  
  11:



I may have no Leisure to write so send for them.

 Addressed: To Benn: Franklin Esqr in Philadelphia per Cap Budden
